  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 1 of 11 PageID #:1892




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


PRESSURE SPECIALIST, INC.                         )
                                                  )
              Plaintiffs,                         )
                                                  )
              vs.                                 )      Case No. 18 C 7013
                                                  )
NEXT GEN MANUFACTURING INC.                       )
and CARL J. BONTA, JR.,                           )
                                                  )
              Defendants.                         )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       This case pairs paintball and patent law. Pressure Specialist, Inc. has sued Next

Gen Manufacturing Inc. and its owner, Carl Bonta, Jr., alleging that Next Gen's pressure

regulator device infringes one of Pressure Specialist’s patents. Next Gen seeks

construction of several claim terms from the disputed patent. The parties submitted

written briefs and a claim construction hearing was held on December 18, 2020. This

opinion sets forth the Court's construction of the disputed claim language.

                                       Background

       Pressure Specialist manufactures and sells products for paintball guns, including

the air-pressure regulator patented in U.S. Patent No. 7,059,343 (the '343 patent). The

air-pressure regulator provides a connection between a compressed air canister and a

paintball gun; it reduces the pressure of air from the canister so that it can enter the

paintball gun to facilitate firing. Pressure Specialist alleges (and has alleged before, in a

previous lawsuit) that Next Gen makes and sells pressure regulators that infringe upon
  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 2 of 11 PageID #:1893




claim 1 of the '343 patent.

       Claim 1 of the '343 patent recites "a direct acting pressure regulator" with the

following limitations that are central to the parties' dispute: "a body having a high

pressure inlet and defining a seat" and "a bonnet engageable with the body to define a

piston chamber." '343 patent, col. 5 ll. 46-53. According to the patent's specification,

the body element attaches to a pressurized air canister and has an inlet allowing

pressurized air to enter the chamber of the regulator. The air passes through the body

and enters the chamber through a feature called a "seat." Inside the regulator chamber,

a piston alternates between a closed condition, in which it makes contact with the seat

and stops gas flow into the regulator chamber, and an open condition, in which the

piston does not make contact with the seat and allows gas flow into the chamber. Air

entering the chamber passes through the piston and out of the regulator through the

bonnet.

       In September 2017, Pressure Specialist sued Next Gen, alleging that it was

making and selling an air pressure regulator that infringed two of Pressure Specialist's

patents, including the '343 patent. The parties settled in May 2018. In October 2018,

Pressure Specialist brought the present lawsuit against Next Gen, alleging that a new

pressure regulator sold by Next Gen (called the "Gen II") infringed the '343 patent. In

December 2018, the parties stipulated to entry of a preliminary injunction, which this

Court approved and entered. This order included a finding—agreed to by Next Gen—

that Pressure Specialist had established a likelihood of success on the merits that the

Gen II infringed the '343 patent.

       Next Gen then began making and selling a new pressure regulator, the



                                              2
  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 3 of 11 PageID #:1894




HAYMKR. Pressure Specialist alleges that the HAYMKR also infringes the '343 patent.

Pressure Specialist moved to find Next Gen in contempt and alternatively to amend the

preliminary injunction order to bar the manufacturing and sale of Next Gen's HAYMKR

product. The Court denied the motion. See Pressure Specialist, Inc. v. Next Gen Mfg.

Inc., 469 F. Supp. 3d 863 (N.D. Ill. 2020).

       Next Gen now seeks construction of two terms appearing in claim 1 of the patent:

(1) "A body having a high pressure inlet and defining a seat"; and (2) "A bonnet

engageable with the body to define a piston chamber within the body and the bonnet,

the bonnet having a regulated gas outlet." '343 patent, col. 5, ll. 50–53.

       The Court analyzes the disputed claim terms in the order discussed by the

parties in their briefs and listed by the parties in their joint claim construction chart.

Because each disputed phrase has multiple proposed constructions, the Court will not

list each one here, but instead will do so at the beginning of the section of the analysis

discussing each phrase. The parties' proposed constructions are taken from the joint

claim construction chart.

                                         Discussion

       The construction of a patent is a question of law for the Court. Markman v.

Westview Instrs., Inc., 517 U.S. 370, 387–88 (1996). The Court must discern the

meaning of claim terms, which is "the ordinary and customary meaning . . . that the term

would have to a person of ordinary skill in the art in question at the time of the invention,

i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp., 415

F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).

       Claim construction begins by considering the words of the claim. Takeda Pharm.



                                               3
  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 4 of 11 PageID #:1895




Co. v. Zydus Pharms. USA, Inc., 743 F.3d 1359, 1363 (Fed. Cir. 2014). As indicated,

claim terms are generally given their ordinary and customary meaning, which is the

meaning it would have to a person of ordinary skill in the field at the time of the

invention. Phillips, 45 F.3d at 1313. The person of ordinary skill "is deemed to read the

claim term not only in the context of the particular claim in which the disputed term

appears, but in the context of the entire patent, including the specification." Id. Other

claims in the patent "can also be valuable sources of enlightenment as to the meaning

of a claim term," as claim terms "are normally used consistently throughout the patent."

Id. at 1314. Differences among claims may, in some situations, be a useful guide to

determining the meaning of a particular term. Id.

       "The claims, [however], do not stand alone." Id. at 1315. They are part of a

larger document, including the specification. Id. Thus claims "must be read in view of

the specification, of which they are a part." Id. In some situations, the specification

"may reveal a special definition given to a claim term by the patentee that differs from

the meaning it would otherwise possess. In such cases, the inventor's lexicography

governs." Id. at 1317. And in other situations, the specification may show a disclaimer

of claim scope, which is likewise dispositive. Id. As a general rule, however, it is

inappropriate to confine the claims to the specific embodiments of the invention

described in the specification. Id. at 1323. That said, the distinction between using the

specification to help interpret a claim and importing limitations from the specification into

the claim "can be a difficult one to apply in practice." Id.

       In certain circumstances, a court may also rely on evidence extrinsic to the claim,

"which 'consists of all evidence external to the patent and prosecution history, including



                                              4
     Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 5 of 11 PageID #:1896




expert and inventor testimony, dictionaries, and learned treatises.'" Id. at 1317 (quoting

Markman, 52 F.3d at 980). But extrinsic evidence is "less significant than the intrinsic

record in determining the legally operative meaning of claim language." Id. (internal

quotation marks omitted). As a general rule, it is only where the intrinsic evidence is

ambiguous that a court may rely on extrinsic evidence to construe a claim term. See,

e.g., Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., 711 F.3d 1348, 1360

(Fed. Cir. 2013).

A.       "A body having a high pressure inlet and defining a seat" 1

         The first disputed phrase—"a body having a high pressure inlet and defining a

seat"—sets forth two characteristics of the body. '343 patent, col. 5, l. 50. The first—

and undisputed by the parties—is that the body "ha[s] a high pressure inlet." The

specification explains that the body has an "inlet port" through which the gas from the

pressurized canister enters the regulator device. '343 patent, col. 3, ll. 50–52. The

second—the one that is the subject of this first dispute—is that the body "defin[es] a

seat." The parties proposed constructions are summarized in the chart below.

             Pressure Specialist's                    Next Gen Manufacturing's
            Proposed Construction                        Proposed Construction
      "a body" is a structure of one or more       “defining a seat” means to form, or
    pieces. "Defining a seat" means the body        outline, the seat to some degree;

1 The Court's prior order and opinion set forth a tentative claim construction for this
disputed language: "'body having a high pressure inlet and defining a seat' means a
body having a high pressure inlet and forming a feature that is the point of entry of
pressurized air into the regulator chamber and that interacts with the piston to stop the
flow of air into the chamber." Pressure Specialist, 469 F. Supp. 3d at 870. In that same
order, the Court noted its authority to modify this tentative construction as the case
proceeds. Id. at 870–71; see Sofamor Danek Grp., Inc. v. DePuy-Motech, Inc., 74 F.3d
1216, 1221 (Fed. Cir. 1996) ("Markman does not obligate the trial judge to conclusively
interpret claims at an early stage in a case. A trial court may exercise its discretion to
interpret the claims at a time when the parties have presented a full picture of the
claimed invention and prior art.").
                                               5
  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 6 of 11 PageID #:1897




   delineates a structure (the seat) for a               specifically, a body having a high
   piston to sit upon. The seat may be a            pressure inlet and forming a feature that
     separate component of the body.                 is the point of entry of pressurized air.
                                                    ‘Define’ means to form or make distinct,
                                                    clear, or detailed especially in outline, or
                                                   to describe the exact limits of something.
                                                     The terms ‘defining a seat’ describe a
                                                       feature of the regulator body that is
                                                    necessarily a part of, and integral to the
                                                        body and function of the regulator.

       Claim 1 does not offer a definition of the seat, but the patent specification refers

to it in two contexts. First, the seat is the point of "entry into the . . . chamber" for

pressurized air. '343 patent, col. 3, l. 52. Second, the specification explains that the

seat interacts with the "plug portion" of the piston to block flow of pressurized air into the

regulator chamber. '343 patent, col. 3, ll. 57 – col. 4, l. 9. Thus, based on the claim

language read in light of the specification, the "seat" is the feature that is the point of

entry for pressurized air into the regulator chamber and that interacts with the piston to

stop the flow of air into the chamber.

       The parties offer competing definitions of "define." Pressure Specialist suggests

that "define" means "to delineate" while Next Gen argues that "define" means "to form."

Both of these definitions are consistent with the usage of the term in the patent, and

frankly, there's almost no meaningful difference between the two proposed definitions.

The common meaning of "to delineate" is to "indicate or represent . . .; to mark the

outline of." Delineate, Merriam-Webster, https://www.merriam-

webster.com/dictionary/delineate (last visited Feb. 8, 2020) Similarly, "to form" is to

"give a particular shape to." Form, Merriam-Webster, https://www.merriam-

webster.com/dictionary/form (last visited Feb. 8, 2020)

       Various forms of the word "define" appear throughout the '343 patent

                                               6
  Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 7 of 11 PageID #:1898




specification and other limitations of claim 1. Read in context, each of these can mean

either "forming" or "delineating". See, e.g., Polaris Indus., Inc. v. Arctic Cat, Inc., 882

F.3d 1056, 1074 (Fed. Cir. 2018) (construing claim term "extending between" by

analyzing different derivations of the phrase "extend between" in the patent

specification). For example, another limitation of claim 1 is "a bonnet engageable with

the body to define a piston chamber," indicating that the bonnet and the body together

form (or delineate) a piston chamber. In addition, the specification uses the phrase "the

wall that defines the plug chamber" to describe the wall that delineates (or forms) a part

of the plug chamber. '343 patent, col. 4, ll. 7-8. The specification also refers to "a

gap. . . defined between the [piston] plug and the chamber wall," which is a reference to

a discrete space delineated (or formed) by these two features of the regulator. Id., col.

3, ll. 64-65.

       In sum, the language of claim 1 and the patent specification support construing

the term "defining" to mean either forming or delineating. But, as Pressure Specialist

notes, the term "forming" is separately used in the '343 patent. See, e.g., '343 patent,

col. 2, ll. 51-52 ("In a preferred embodiment, a guide sleeve is formed as part of the

body"). Therefore, to avoid confusion, the Court will use "delineate" or "delineating" in

its construction.

        Turning to the full phrase "defining a seat,” Next Gen contends this phrase

describes "a feature of the regulator body that is necessarily a part of, and integral to

the body and function of the regulator," i.e., the seat and body are the same component.

Pressure Specialist argues that the seat may be a separate component of the body.

The Court agrees with Pressure Specialist that there is nothing in the claim's terms that



                                              7
     Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 8 of 11 PageID #:1899




requires the seat to be part of the body.

         The same is true of the specification; it includes no language indicating that the

body and seat are a single or integral structure. Rather, as Pressure Specialist notes,

the specification supports in two spots the notion that the seat and body may not be a

single component. First, the specification refers to "a main body," which suggests that

other parts may be included in the body. '343 patent, col. 3, l. 31. And second, the

specification makes clear the words "'a' or 'an' are to be taken to include…the plural."

'343 patent, col. 5, ll. 32-33. So, while "a body" may refer to one piece, it may also be

more than one piece.

         In sum, the Court adopts Pressure Specialist's proposed construction with

modifications. The term "[b]ody having a high pressure inlet and defining a seat" means

a body having a high-pressure inlet and delineating a structure (the seat) for a piston to

sit upon. The seat may be a separate component of the body.

B.       "A bonnet engageable with the body to define a piston chamber within the
         body and the bonnet, the bonnet having a regulated gas outlet"

           Pressure Specialist's                            Next Gen Manufacturing's
          Proposed Construction                              Proposed Construction
   "a bonnet" is a structure of one or more         “bonnet” means a one-piece enclosure,
  pieces, which maintains contact with the             covering, cowl/cowling or hood that
 body to define a chamber or space for the          necessarily threadedly engages with the
  piston, and which has a regulated outlet          regulator body. The ‘bonnet’, in addition
  for gas leading to a downstream device.             to threadedly engaging with the body,
                                                      defines (forms) a piston chamber, and
                                                     necessarily has a regulated gas outlet.
                                                        The regulator body and the bonnet
                                                     threadedly engage one another to seal
                                                   the regulator as a unit. Column 3 Line 32
                                                    A piston chamber is ‘defined’ within the
                                                   sealed together body and bonnet, and the
                                                     piston assembly is disposed within the
                                                            chamber. Column 3 Line 34



                                               8
    Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 9 of 11 PageID #:1900




        The next term for construction is the following phrase: "[a] bonnet engageable

with the body to define a piston chamber within the body and the bonnet, the bonnet

having a regulated gas outlet." At the core of the parties' dispute are the meanings of

the words "bonnet" and "engage." Next Gen contends that the bonnet must be a single

piece and that it must "threadedly engage" with the regulator body. Pressure Specialist

contends that a bonnet may be one piece or more and that it need only be

"engageable." 2

        Next Gen primarily bases its proposed construction upon the patent's drawings

and the structures of bonnets in commercial regulators. But "it is improper to read

limitations from a preferred embodiment described in the specification . . . into the

claims absent a clear indication in the intrinsic record that the patentee intended the

claims to be so limited." Cisco Sys., Inc. v. TQ Delta, LLC, 928 F.3d 1359, 1364 (Fed.

Cir. 2019) (quoting Leibel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir.

2004)). Because the drawings typically describe a preferred embodiment, they do not

by themselves trump other intrinsic evidence. See Anchor Wall Sys., Inc. v. Rockwood



2 Pressure Specialist also claims that Next Gen is "estopped" from arguing that the
bonnet in the HAYMKR product does not infringe on the '343 patent. Pressure
Specialist Br. at 13–14. In Pressure Specialist's view, because Next Gen generally
admitted that the GEN II product infringed on the '343 patent, it has waived any
argument about infringement with regard to the HAYMKR product because the
structures of the two bonnets are the same. Id.

This argument is unavailing, as this case lacks at least one of the relevant factors
necessary to invoke the doctrine of judicial estoppel: Next Gen "must have prevailed on
the basis of its earlier position ‘so that judicial acceptance of an inconsistent position in
a later proceeding would create the perception that either the first or the second court
was misled.’" Jarrard v. CDI Telecommunications, Inc., 408 F.3d 905, 914 (7th Cir.
2005). Given that Next Gen admitted infringement generally, it did not "prevail" on the
basis of its position. See id.

                                              9
 Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 10 of 11 PageID #:1901




Retaining Walls, Inc., 340 F.3d 1298, 1306–07 (Fed. Cir. 2003) ("[T]he mere fact that

the patent drawings depict a particular embodiment of the patent does not operate to

limit the claims to that specific configuration."). Thus, Next Gen's arguments related to

Pressure Specialist's commercial products are unhelpful here.

       The text of the claim does not limit the bonnet to one piece, and neither the word

"threadedly" nor anything about threading appears in the claim. See '343 patent, col. 5,

ll. 51-53. The specification does not include a one-piece limitation either. Further, as

noted above, the specification makes clear that the words " 'a' or 'an' are to be taken to

include . . . the plural." '343 patent, col. 5, ll. 32-33. So, just as "a body" may be one or

more pieces, "a bonnet" may be one or more than one piece.

       The specification says that the body and bonnet "threadedly engage one another

to seal the regulator as a unit." '343 patent, col. 3, ll. 33-34. Next Gen argues that the

Court must construe the claim in line with this and that the bonnet must do more than

maintain contact. "There is a fine line between construing the claims in light of the

specification and improperly importing a limitation from the specification into the claims."

Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir.

2011). "In reviewing the intrinsic record to construe the claims, [the court must] strive to

capture the scope of the actual invention, rather than strictly limit the scope of claims to

disclosed embodiments or allow the claim language to become divorced from what the

specification conveys is the invention." Id.

       The Court sees nothing in the specification that suggests that the particular way

in which the bonnet mechanically engages with the body was the "actual invention" of

the '343 patent's inventor. And contrary to Next Gen's argument, if the claim does not



                                               10
 Case: 1:18-cv-07013 Document #: 105 Filed: 02/09/21 Page 11 of 11 PageID #:1902




require engagement via threads, that is not the same as saying that the bonnet and

body simply touch. The term "engageable," which is what the claim requires, means

more than "in contact with"; its common meaning requires some form of mechanical

connection. See, e.g., Pfizer Inc. v. Ajix, Inc., No. CIVA3-03CV754 (JCH), 2005 WL

1828830, at *4 (D. Conn. Aug. 2, 2005) ("The term 'engageable,' then, would be

commonly understood to mean 'able to engage' and to describe an object that is able to

or has the capacity to fasten or to attach."), aff'd, 200 F. App'x 987 (Fed. Cir. 2006). In

this regard, it is noteworthy that the same phrase in the specification cited by Next Gen

contemplates that the regulator would be sealed as a unit. There is no indication that

threading is the only way for the bonnet and body to engage in this way. The Court

adopts the following construction: "A bonnet" is a structure of one or more pieces that

connects with the body so that a seal is formed and that delineates a chamber or space

for the piston, and which has a regulated outlet for gas.

                                       Conclusion

       The disputed claim terms are construed in accordance with the conclusions set

forth in this Memorandum Opinion and Order. The case is set for a telephone status

hearing on February 17, 2021 at 9:40 a.m. to set any necessary schedules for further

proceedings, using call-in number 888-684-8852, access code 746-1053. Counsel

should wait for the case to be called before announcing themselves. The parties are to

confer and are to file by February 16, 2021 a joint status report including a proposed

schedule.

Date: February 9, 2021                            ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge



                                             11
